Title: To John Adams from Herman van Bracht, 30 April 1782
From: Bracht, Herman van
To: Adams, John



Dort 30 April 1782
Sir

I have the honour to return you, with many thanks the collection of the constitutions of America, which you was So obliging as lend me, the translation of the pieces I wanted to compleat the whole, is finishd, and the printer Mr. F wanner of this city, is making all possible diligence with the Impression, So that I hope it will be publish’d in a month or two.
The readiness and politeness with which you acquiesed to my former request encourages me to ask Some more favours from you. It appears to me that the Treaty of commerce now on the carpet between the States of America (and which I presume will be Soon concluded) and this Republic, would form a very proper appendix to the present publication, if it Strikes you in the Same light, and you Should think it Sufficiently advanced to insert it, I would request a copy of it as Soon as possible. But This I must leave intirely to your discretion—but another request I have to make, in the printers name as well as my own, as it depends intirely upon your Self, I hope you will not refuse: as the first part of the work was dedicated (I think with great propriety) to the pensionary Van Berkel and with his permission, it Will afford the printer and me great Satisfaction, if he may be allowd to dedicate this part to you.
I observe by the 11 Article of the Treaty of commerce with France that the plenipitentiaries have taken care that the Americans Should not become liable to the Droit daubaine and Droit le Detraction. This induces me to take the liberty of informing you that a Similar unjust Law prevails in the cities of Holland, by which they have a right to demand (and this not less than 10 perCt) upon all heritages, as well abintestato as extestamento which, fall within and are carried out of their Jurisdictions, an act of Injustice founded upon a remnant of that enormous power possess’d by the old Courts of Holland, and however adapted it may have been to those feudal times, I am persuaded it is at present impolitic; Indeed most of the cities are So Sensible of this, that they have mutually desisted from this right upon each other, but Foreigners are Still liable to it, It is calld het regt van Exu or Exu geld.
Congratulating you Sir on your admission as Envoy plenipitentiary by the States, assuring you of my constant esteem en Sincere offers of my Service I remain Sir Your Most obed: Servt.

Herman van Bracht

